Title: To Alexander Hamilton from Samuel Hodgdon, 13 March 1800
From: Hodgdon, Samuel
To: Hamilton, Alexander


          
            Sir
            Philadelphia, 13th. March. 1800.
          
          I have received your letter of the 10th. instant—By letters received I find the paymasters of Regiments suppose their duty as it relates to the Clothing is done when they have received and delivered it intire to the commanding Officers of the respective Companies, whose duty they conceive it is to deliver it to the men as they needs and other circumstances require—they urge in support of this opinion that it is well Known that other duties will not admit of their making individual deliveries, and therefore is not expected or required of them. The Captains say they cannot receive the Clothing due the absent men as they have not the means of transportation, and if they had it would be more exposed to peculation, detention and damage than in the hands and under the Gross care of the paymaster. suppose then it were ordered, that the Paymasters in all practical cases deliver the Companies Clothing intire to the respective Captains or Commanding Officers—but when any of the men are detached the Clothing of such should be held by the Paymaster until returns from the commanding Officers are presented, specifying the Clothing due to the detached men, and requesting him to forward it to them—this would in degree cure the evil complained of by both parties, and enable the Paymasters with ease and accuracy to settle the Regiments account—He will always Know when the men have received their dues and would effectually prevent an Overdraw should it be attempted.
          I have had a Hat and Coat for Infantry, made agreeably to the form contemplated in the plan for an altered Uniform—they really have a martial appearance, but they will considerably add to the expense of those articles under the old form. I wish it were possible to dispense with the order of Congress that directs the supply of four pairs of Shoes to the men yearly, and in the room have three pairs at the expense of the four substituted—the public would not be insured by the alteration, but the Men would reap an immense advantage by being well Shod for the year:
          I am, Sir, very respectfully your most Obedient Servant—
          
            Samuel Hodgdon—
          
          General Alexander Hamilton—
        